NOTICE OF ALLOWABILITY
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
This Office action is in response to applicant’s amendments filed 11/11/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 11/11/2021, claims 3 and 14 were withdrawn, claims 1, 2, 4-13, and 15-20 were amended, and new claim 21 was added.  Claims 1, 2, 4-13, and 15-21, as filed on 11/11/2021, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure have not been obviated in view of applicant’s amendments and arguments filed 11/11/2021, see below.  The claim objections have been in part obviated in view of applicant’s amendments and arguments filed 11/11/2021, see below.  The rejections under 35 U.S.C. § 112(b) have not been obviated in view of applicant’s amendments and arguments filed 11/11/2021, see below.  The rejections of claims 1, 2, 4-13, and 15-20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 11/11/2021.
the attachment contrivance, the arm portion, and the locking nut, are correspondingly drawn to the attachment implement 131 which “is an exemplary attachment contrivance and strap joint as a single implement [… wherein the] attachment implement 131 may comprise, but not limited to, a rope eye 134 for engaging rope implement 125, a shaft 137 which may be welded, tied or wrapped with a steel string, an arm 132 and a locking nut 138 for engaging looped strap 145, and rope implement wheel 136 that may enable a smooth transitioning of rope implement 125.  Rope implement wheel 136 may be installed in the rope eye 134 upon request.”  Refer to the specification, as originally filed, paragraph 0075, and Figures 1B and 1C.
Accordingly, the examiner’s amendment, see below, corrects these inconsistencies as well as corresponding potential 35 U.S.C. § 112(a) and 112(b) issues with regard to the rope eye (claim 5 and 17), the strap joint (claims 6, 7, and 18, and claim 19, lines 2-3), and the attachment contrivance comprising a second pulley (claim 13, line 2).
Claims 1, 2, 4, 8-13, 15, 16, 19, and 20, as filed on 11/11/2021, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Ariel Bentolila (Registration Number 52,614) on 02/03/2022.

The application has been amended as follows:
In the abstract of the disclosure, lines 8-9, “or reverse direction; and a release mechanism that disables this restriction and a sliding restrainer” has been replaced with --- or reverse direction; a release mechanism that disables this restriction; and a sliding restrainer ---.

Claim 1 has been deleted and replaced with
--- An apparatus comprising:
an anchor strap configured to be operable for attaching said apparatus to a door;
a rope implement;
an anchor joint configured to attach said anchor strap and said rope implement;
an elastic looped strap configured to secure said apparatus to various points on the user;
an attachment implement being an attachment contrivance and a strap joint as a single implement, wherein said attachment implement being configured to be operable for attaching said elastic looped strap to said rope implement, wherein said attachment implement comprises:

a locking nut configured to engage said arm portion which is operable for engaging said elastic looped strap;
a shaft extending substantially perpendicularly from said arm portion; and
a rope eye being a terminal extension of said shaft and configured to be operable for engaging said rope implement;
a rope lock configured to permit said rope implement to pass in one direction when pulled and restricts said rope implement from passing in an opposite or reverse direction;
a fastening knot, wherein said rope lock is attached to said anchor joint via said fastening knot which creates an obstacle configured to prevent said rope lock from slipping past said fastening knot, thereby holding said rope lock attached in series to said anchor joint when under tension; and
a sliding restrainer configured to be operable for adjusting a size of said elastic looped strap. ---.

Claims 3, 5-7, 14, 17, 18, and 21 have been cancelled.

In claim 4, line 2, “an obstacle” has been replaced with --- a second obstacle ---.

In claim 4, line 5, “a door” has been replaced with --- the door ---.

In claim 8, line 1, “The apparatus of claim 7” has been replaced with --- The apparatus of claim 4 ---.

In claim 9, line 2, “said pulley generally permit” has been replaced with --- said pulley generally permits ---.

In claim 10, line 5, “an opposite or reverse direction” has been replaced with --- the opposite or reverse direction ---.

Claim 13 has been deleted and replaced with
--- The apparatus of claim 4, in which said rope lock is a first pulley and said attachment implement comprises a rope implement wheel installed in the rope eye to enable a smooth transitioning of the rope implement. ---.

Claim 15 has been deleted and replaced with
--- An apparatus comprising:
an anchor strap configured to be operable for attaching said apparatus to a stationary object;
an anchor joint configured to attach said anchor strap and a rope implement;
an elastic looped strap configured to be operable for securing said apparatus to various points on the user;
an attachment implement being an attachment contrivance and a strap joint as a single implement, wherein said attachment implement being configured to be operable 
an arm portion configured to be operable for engaging said elastic looped strap;
a locking nut section configured to engage said arm portion which is operable for engaging said elastic looped strap;
a shaft extending substantially perpendicularly from said arm portion; and
a rope eye being a terminal extension of said shaft and configured to be operable for engaging said rope implement;
a rope lock configured to be operable for allowing said rope implement to pass in one direction when pulled and restricts said rope implement from passing in an opposite or reverse direction, wherein said rope lock comprises a release mechanism being configured to be operable for disabling said rope implement restriction;
a fastening knot, wherein said rope lock is attached to said anchor joint via said fastening knot which creates an obstacle configured to prevent said rope lock from slipping past said fastening knot, thereby holding said rope lock attached in series to said anchor joint when under tension; and
a sliding restrainer configured to be operable for adjusting a size of said elastic looped strap. ---.

In claim 16, line 4, “a doorframe when said apparatus is affixed to a door” has been replaced with --- a door frame when said stationary object is a door and said apparatus is affixed to the door ---.

Claim 19 has been deleted and replaced with
--- The apparatus of claim 16, in which
said anchor joint comprises at least one of: a crimp, a knot, a swivel, a ring, a hook snap, and a carabiner used to join said anchor strap to said rope implement; and
said sliding restrainer comprises a short piece of tubing, a ring, or a buckle. ---.

Claim 20 has been amended by examiner’s amendment such that the claim ends with a single period.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Eddy (US 2011/0034307); McGuire (US 6,113,564); Roberts (US 5,556,369); and Codina (US 3,979,114)) fails to teach or render obvious an apparatus in combination with all of the elements and structural and functional relationships as claimed in claims 1 and 15 and further including:
an attachment implement being an attachment contrivance and a strap joint as a single implement, wherein said attachment implement being configured to be operable for attaching said elastic looped strap to said rope implement, wherein said attachment implement comprises:
an arm portion configured to be operable for engaging said elastic looped strap;

a shaft extending substantially perpendicularly from said arm portion; and
a rope eye being a terminal extension of said shaft and configured to be operable for engaging said rope implement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784